Citation Nr: 1756401	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as depression), to include as secondary to lumbosacral sprain.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to May 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case must be remanded for additional development.  One theory of this claim is secondary service connection (38 C.F.R. § 3.310), but this theory was not addressed in a January 2014 Statement of the Case.  This theory was addressed in a September 2013 VA examination report, but not adequately so, as the examiner provided an opinion as to causation but not aggravation.  The Board cannot exclude the possibility of aggravation, as a December 2016 letter from a licensed clinical social worker indicates that the Veteran "endorses experiencing continues [sic] back pain which results in anxiety and depression."  The phrasing of this opinion is such that it is not clear whether this social worker: 1) was merely repeating the Veteran's contentions, or 2) was actually providing an opinion that back pain results in anxiety and depression.  In any event, these matters in the aggregate warrant additional development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing this claim under 38 C.F.R. § 3.310 (e.g., as secondary to service-connected lumbosacral sprain).

2.  Then, afford the Veteran a VA examination, with a psychologist or psychiatrist who has reviewed his claims file.  The examiner is requested to provide an opinion as to whether any diagnosed psychiatric condition is at least as likely as not (a 50 percent or greater probability): 1) etiologically related to service, or 2) either caused or aggravated by the service-connected lumbosacral strain.  The matter of aggravation MUST be addressed, and a rationale must be provided in a typewritten report.

3.  The claim must then be readjudicated, including under 38 C.F.R. § 3.310; if it remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and allow them a reasonable period of time for a response.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




